              Case 4:18-cv-00244-WTM-JEG Document 6 Filed 11/02/18 Page 1 of 6



AO WO {Rev. 06/12) Summons in a Civil Aclion


                                     United States District Court
                                                                  for the

                                                       Soulhem District of Georgia


                   Ashley F. Cummings,



                           Plointijfis)
                               V.                                           Civil Action No.    4:18CV-244
  BIgnault & Carter, LLC; W.Paschal Bignault; and
                        Lorl A. Carter,



                          Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION


To;(Defendant's name and address) Bignault & Carter, LLC
                                          C/0 Lori A. Carter, Registered Agent
                                          Park South • Unit F9
                                          7505 Waters Avenue
                                      Savannah, Georgia 31406



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are; Larry A. Pankey
                                      Pankey & Horlock, LLC
                                          1441 Dunwoody Village Parkway
                                      Suite 200
                                      Atlanta, Georgia 30338



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT



Date
                                                                                         Signature ofClerk or Deputy Clerk

                                                                            7
                                              •«^DISTR\'3
Case 4:18-cv-00244-WTM-JEG Document 6 Filed 11/02/18 Page 2 of 6
Case 4:18-cv-00244-WTM-JEG Document 6 Filed 11/02/18 Page 3 of 6




                                                  4:18cv-244
Case 4:18-cv-00244-WTM-JEG Document 6 Filed 11/02/18 Page 4 of 6
Case 4:18-cv-00244-WTM-JEG Document 6 Filed 11/02/18 Page 5 of 6




                                                  4:18cv244
Case 4:18-cv-00244-WTM-JEG Document 6 Filed 11/02/18 Page 6 of 6
